             Case 2:18-cv-00262-TSZ Document 143 Filed 03/26/21 Page 1 of 1




 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE

 7
       DEVITTA BRISCOE, as executor of the
       ESTATE OF CHE ANDRE TAYLOR,
 8
       et al.,
 9                           Plaintiffs,               C18-262 TSZ
10         v.                                          MINUTE ORDER
11     CITY OF SEATTLE, et al.,
12                           Defendants.

13
        The following Minute Order is made by direction of the Court, the Honorable
14 Thomas S. Zilly, United States District Judge:
           (1)     Having reviewed the Report of Settlement Guardian Ad Litem Morgan
15
   Wais, docket no. 142, the Court DIRECTS the parties to meet and confer and to file a
   Joint Status Report on or before April 16, 2021, concerning how they intend to proceed in
16
   their efforts to perfect their settlement and what deadline, if any, the Court should set for
   filing any motion pursuant to Local Civil Rule 17(c) and Washington Superior Court
17
   Special Proceedings Rule 98.16W.
18          (2)   The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
19
            Dated this 26th day of March, 2021.
20
                                                     William M. McCool
21                                                   Clerk

22                                                   s/Gail Glass
                                                     Deputy Clerk
23

     MINUTE ORDER - 1
